Appeal by the defendant from a judgment of the County Court, Nassau County (LaPera, J.), rendered December 18, 1998, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court failed to conduct an adequate plea allocution is unpreserved for appellate review, since the defendant did not move either to withdraw the guilty plea or to vacate the judgment of conviction (see People v Lopez, 71 NY2d 662, 666 [1988]; People v Thomas, 2 AD3d 758 [2003]). In any event, the court conducted a sufficient inquiry, and the defendant’s plea of guilty was valid.
Since the sentence imposed was part of the negotiated plea agreement, the defendant cannot now be heard to complain that it was excessive (see People v Fanelli, 8 AD3d 296 [2004]; People v Cruz, 136 AD2d 559 [1988]). Santucci, J.P., Luciano, Schmidt and Skelos, JJ., concur.